DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 11-21 are pending.
The prior arts submitted on July 23, 2019 and January 25, 2021 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (2017/0261325) in view of Levinson et al. (2017/0124476).
 As per claim 11, Schroeder et al. disclose a method for localizing a highly automated vehicle (HAV) in a digital localization map which includes at least the steps of sensing features of semi-static objects in an environment of the HAV with the aid of at least one first sensor (see at least figures 1, items 110, 120, 130 and paragraph 0023); transferring the features of the semi-static objects into a local driving-environment model of the HAV, in creating the local driving-environment model, and checking 
Schroeder et al. disclose the claimed invention as discuss above except for the transmitting the features of the semi-static objects and a vehicle position to an evaluation unit; classifying the semi-static objects, wherein a feature "semi-static” is assigned to the semi-static objects as a result of the classification.  However, those limitations are taught in at least figures 7, 8, 11 13 and paragraphs 0070-0075 of the Levinson et al. reference.  It would have been obvious to an ordinary skill in the art at  the time the invention was made to incorporate the teaching of Levinson et al. into the system of Schroeder et al. in order to use the evaluation unit to classify the object more accurately.
As per claim 12, Schroeder et al. disclose that wherein at least one of the at least one first sensor is a sensor mounted on the HAV (see figure 1, items 110, 120 or 130).
As per claims 13 and 14, Schroeder et al. disclose that the semi-static objects include geo-position (see at least figure 2, items 221or 226).
As per claims 15 and 16, Levinson et al disclose such limitations in at least figures 7-9 and paragraph 0145.
As per claim 17, Levinson et al. disclose wherein the transferring of the features of the semi-static objects into a local driving-environment model includes geo-referencing the semi-static objects (see at least paragraphs 0054 and 0063-0064).
As per claim 18, Levinson et al. disclose that each step of transmitting is accomplished in each case by a radio signal (see at least paragraph 0121).
As per claim 19, Levinson et al. disclose that the localizing of the HAV using the digital localization map includes that at least one of the features of the semi-static objects is sensed by a driving-environment sensor system of the HAV, and that a driver-assistance system or a control of the HAV utilizes matching methods to compare the at least one feature sensed by the driving-environment sensor system to the information in the localization map (see at least paragraphs 0060, 0071, 0071 and 0162).
With respect to claims 20 and 21, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Stein et al. (2015/0210312), Takamatsu et al. (2018/0357493) and Ying et al. (2019/0081802).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
March 11, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661